Pineda v 1741 Hone Realty Corp. (2016 NY Slip Op 00292)





Pineda v 1741 Hone Realty Corp.


2016 NY Slip Op 00292


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Acosta, Andrias, Moskowitz, JJ.


16683 301512/09

[*1] Francisco Pineda, Plaintiff-Respondent,
v1741 Hone Realty Corp., Defendant-Appellant.


Gannon, Rosenfarb & Drossman, New York (Lisa L. Gokhulsingh of counsel), for appellant.
Jacoby & Meyers, LLC, New Burgh (Andrew L. Spitz of counsel), for respondent.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons J.), entered September 24, 2014, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that as he was descending an interior stairway leading from the second floor to the first floor in defendant's building, he slipped on rain water and fell through a glass door panel, causing him to sustain injuries.
Defendant failed to establish that, as a matter of law, it did not have constructive notice of the tracked-in rain water that accumulated on the stairs where plaintiff fell. Defendant failed to proffer any evidence that it took any measures to address the possibility of tracked-in water from accumulating on the stairs earlier in the day when it was raining, and failed to show when the stairs were last inspected or cleaned before plaintiff fell (see Ross v Betty G. Revocable Trust, 86 AD3d 419, 421 [1st Dept 2011]).
Defendant demonstrated that the glass plate which plaintiff fell through after he slipped was not required to be shatterproof under any applicable provisions of the New York City Building Code, since defendant's building was constructed prior to that requirement (see Katz v Blank Rome Tenzer Greenblatt, 100 AD3d 407, 407 [1st Dept 2012]). Defendant nonetheless had a common-law duty "to maintain the staircase in a reasonably safe condition, in view of all the circumstances, including  the likelihood of injury to others, the seriousness of the injury, and the burden of avoiding the risk'" (Branch v SDC Discount Store, Inc., 127 AD3d 547, 547 [1st Dept 2015] [citation omitted]). Issues of fact exist as to whether defendant was negligent by failing to install shatterproof glass, or to take measures to guard the glass panes, which were about four feet away from the bottom of the stairs where plaintiff fell, to protect against foreseeable injury.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK